Title: To Thomas Jefferson from Elizabeth House Trist, 27 October 1807
From: Trist, Elizabeth House
To: Jefferson, Thomas


                        
                            My Dear Sir
                            
                            New Orleans 27th October 07
                        
                        I have long been desireous of writing to you but the insecurity of the mail made me afraid to attempt it, as
                            not half of my letters are received, friendship alone induces me to obtrude on your time, for I am sensible that you have
                            too much at this moment to occupy and perplex you, I have heard with much surprise of Burrs acquital, I am nevertheless
                            satisfed in my own mind that the finesse of the law saved him but I fear that this country is not secure against their
                            unlawful machinations, there are a horrible sett of these unprincipled Men throughout the United States and I suppose they
                            will be soon flocking here, our situation has become unpleasant in consiquence of the disaffection of our citizens and the
                            distrust it has occasion’d, but what urges me at this time is
                            a report that G. Wilkinson is to return to take the command in this country if so I give up, for do I sincerely and
                            devoutly believe him to be as Traitorous a character as we have in America nor do I believe that he was ever influenced by
                            any Virtuous motive to betray the conspiracy he possesses an apparent candour and that kind of address which will ever
                            impose on the unsuspecting honest mind a Man of deep intrigue. from suspecions entertaind of his integrity some years
                            since I must confess I was rather prejudiced against him but on his discovering the plot that was to disunite our Country
                            I believed him honest and felt grateful for his exersions and cou’d never subscribe to any opinion derogutory to his honor
                            but so many of his transactions have since transpired as to induce me to change my sentiments which I really did with
                            reluctance. what operated most powerfully on my mind was his
                            consumate duplicity with regard to your self. to your friends he always spoke of you with the greatest respect and
                            veneration, to those enimical to the present aministration his conversation was quite abusive of you for instance
                            speaking of you to a Gentleman whoes veracity cannot be doubted, Soon after he arrived here being question’d as to what
                            effect it had upon you he replied that he had frighten’d the damn’d old Rascal.—a Gentleman of strict honor told me that
                            he had been shewn a letter before opend he was ask’d whoes hand writing it was the superscription was a little disguised
                            but he pronounced it Wilkinsons. When open’d he said that he cou’d swear to it for he knew his hand as well as he knew his
                            own for had as many of his letters as wou’d load a mule. it is supposed that this letter was intended for Daniel Clarke
                            tho it was directed to Mr C Cox of Philada partner of Mr. Clarke, while he was in congress it was sign’d RR. Richard
                            Relf is also a partner in this place but he disclaims having any knowledge of the letter and I am told that no one can be
                            deceived that is familiar with Wilkinsons hand, at the very time when the Governor was placeing the greatest confidence in
                            him had forgiven past injuries and they appeard arm and arm as dear friends; in this letter he calls the Governor
                            contemptable and you as his infamous fabricator Mr. Clarke has that letter. That Gentleman had given some testimony that
                            exonerated the General from a charge of having receivd Money from the Spanish intendent. He knew Mr. Clarks enmity to the
                            Governor and your self. there are so many corroborating circumstances as almost to a certainty proves the villiany of the
                            General no one that I have conversed with entertains a doubt of his having been long a pensioner of the Spanish Goverment. and tis said that D Clarke has proof and will exibit them
                            when legally call’d upon. I am inform’d that he says that he gave an opening to the Secretary of State to question him on
                            the subject which he declined. It grieves me that they have made a party affair of this conspiracy and it mortifies me to
                            the soul that they blend you with the General I most devoutly wish an enquiry into his conduct may take place, I will not
                            credit all I hear against him but where there is so much smoke there must be some fire even his friends are suspicious of
                            him and can a suspected character be a proper one to be confided in to have the command of an army at so great a distance
                            from the seat of Goverment I met with a Gentleman of respectability a credit of this country who has a permit to trade
                            with the Spaniards he was in Mexico at the time Mr. Burling was there and it was currently talk’d of there that Mr.
                            Burling was sent by General Wilkinson to make a demand for eighty thousand dollars I demanded if that cou’d be proved he
                            said he had no doubt but that he cou’d procure certified documents if not the original papers. I dont mean by this
                            communication to turn any Mans accuser My motives are to guard you against a man that I think unworthy your confidence I
                            know your generous nature and how inexorably you adhere to those you have thought worthy and I fear that you have to do
                            with an undeserving man I have perform’d my duty at least it is what gratitude and friendship have urged. my mind is too
                                [sane?] to feel on my own account any resentment to a human being
                            the recent loss we have sustain’d by the Death of Henry Brown snatch’d from us by an inflamatory fever in three days
                            brought on by fatigue he was in the enjoyment of the highest health happy in the sanguine hope of soon becoming
                            independent in his circumstances, his affectionate and generous conduct to me endeard him to me and I must ever regret his
                            premature Death My Nephew Mrs Gilmers Brother George was driven from a desire of obtaining an independence to Africa. He
                            soon fell a victim to the unhospitable climate My poor Brother will deplore his untimely fate. I mention’d in a letter I
                            wrote to Mrs. Randolph last August I believe, Marys marriage with Mr Jones he is at present Ill with a fever which was
                                near taking him out this world he is to day better and I am in hopes of a speedy recovery tho his constitution is a
                            very delicate one We have had a favorable summer in the city no cases of yellow fever tho there has been five Guinea
                            Ships with slaves at a time laying at the levee but in the country
                            it has been very sickly obstinate bilious fevers and pleurisys which have proved very mortal particularly amongst the
                            Blacks. I sincerely hope that Mr. Randolph is restored to perfect health my affectionate solicitude for the health and
                            happiness of my Virginia friends often occasion me to sigh at their indiffirence towards me.
                        I fancy that Mr Livingston is pretty well satified that the people of this country are not capable of being
                            govern’d as easily or intitled to equal rights with the States he is now feeling the effects of his own temerity we are
                            really under a Mob Goverment if a decree of the court is not to their mind they denounce the Judges accuse them of
                            bribery they t to arms and assembled in numbers to prevent Livingston
                            from 
                            [diging] on the the  that was awarded to him by the superior court they thretned him with tar and feathers the very people who are
                            at the head own property adjoining exactly under the same [tenure] a part of the same tract that was granted to the friars. the Governor
                            calm’d them down a little by assurences that will come before you. I think that I shou’d have settled matter more promptly
                            and supported the laws by the aid of the Milatary. They have been used in that manner and it best suits them too much
                            liberty makes them licentious, I am pretty well assure’d that the people generally wou’d prefer being under the Goverment
                            of Boneparte than under our Goverment they are delighted at his successes and several talk of leaving this country to
                            reside in france They are so pleased with the pagentry and Grandeur of the french Goverment that they wou’d relinquish
                            the more important blessing to attain it. the generallity look upon our Governor as nothing he makes no show gives no
                            Balls, the better inform’d no doubt think differently but there are
                            not a great many of that discription. the right of sufferage is so new to them that they hardly in many of the districts
                            turn’d out to vote or conceived it of any importance they are hospitable and appear kind and friendly but they have not
                            much sincerity. I am certain that the Governor is deceived in many of them and thinks they are his friends when I have
                            known them to join in a laugh against him when they meet any of his enemies. I shall say no more for I am sure I have
                            tired both you and my self, I pray you let me know if you receive this letter. it is intirely for your own eye no one of
                            the family are acquainted with its contents I shall not subscribe my name but truly and sincerely wish you health and
                            happiness
                    